February 12, 2010 Via EDGAR and by Hand Mr. H. Roger Schwall Division of Corporation Finance U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re: Responses to Comments of the Staff of the Securities and Exchange Commission to the Form 40-F for the fiscal year ended December 31, 2008 of Canadian Superior Energy Inc. (File No. 001-31395) Dear Mr. Schwall: Set forth below are the responses of Canadian Superior Energy Inc., a corporation organized under the laws of Alberta (the "Company" or “Canadian Superior”), to the comments of the staff (the "Staff") of the Securities and Exchange
